i Page 1 of 2
Latonia Senith Case 2:19-cr-00304-RFB-VCF Document 114 Filed 08/10/20 g

89 Gold Road
Heaven

United States of Anert coy |
PlatnhFe |

-V$~ |
latonia Smith,

defendant
(nos tage )

bo

or LEL/PUWLV/Fennemare,

Plants)

NOTICE

 

No. 2:19-cr- 00 30U-RER-VcE

t Defendant ts putting tt on the vecord that ony expert/s that May be retaned by “ .
i i S
Z. defendant will be privately  Obtamed Throvgh evrtside donors, Defendant will not be u ing

otentra) ex er 5 for
3 lourt appomted (or Lourt~ony approved) experts Nor government Funds, AIL Pp rar exp

1 defendant will be tndependent,

rcuyuN

dated this 1% day of August 2020

Latonia Smith,

defense for defendant

 

ee ee
——— FILED ~—_ RECEIVED |
ENTERED ~~. SERVED Of

—eeee

oT

COUNSEL/P: 713 SF RECORD
———
AUG 10 2099

 
   

{CLERK US District COURT

DISTRICT OF NEVADA

 

 

 

 

LYNG

DEPUTY |
‘Ulaisy = | \ ’ \\
Shhiess,
PME OD oe

31q!suog +
S8LIG Fad LO,
Aunice, , Oy S) Ay 4

ME So Woe
vhs meres TTT occa a On . 4 SY
Dee PRIEUI5U9 ed wo Ly it ‘)
pean Sd | LOD anise ban S077 SI. V Jf

; pag smbenw 7s ses
i

 

 

CP Ar9} 2149 Bh44) 490) Mi JO WIAD HY
Aroyzine) (rapes —obs09) () phor]

 

CF Document 114 Filed 08/10/20 Page 2 of 2

     

¥

8049
OnG7

o

.
N

pasanhay @rnres ving)

EE bie CRORE Cor iD a6n% AN iduarsung
ieee Feb Sea, Sry anf pinkray °F Ovi?

Sys meer
